DETAILED ACTION
Response to Amendment
	The following is in response to the amendment of July 27, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonella (US 2013/0316428).
Claim 1: Gonella discloses a municipal solid waste treatment system, wherein solid waste ("organic material", paragraphs [0019], [0023]) is compressed though a cylindrical extrusion grid (Figure 1) into a "pulp" (paragraphs [0019], [0023]), and "dry residue" (paragraph [0026]) with a water content of less than 20%.  The dry residue is led to further treatments (paragraph [0026]). The pulp is further conditioned by "conventional pulping" (paragraph [0027]), thus a pulper is present.   Accordingly, the municipal solid waste treatment system of Gonella comprises the combination of a press and a pulper.  In the instance where the dry residue is considered as being the "wet fraction", and the pulp is considered as being the "rejects", claim 1 is anticipated. 
Claim 3: The press comprises a perforated extrusion chamber (tube 10 with holes 12) and a corresponding plunger (piston 18). 
Claim 9:  The municipal solid waste treatment system of Gonella may also comprise an anaerobic digester for treating the pulp, see paragraphs [0003], [0004], [0006], claim 1.  Thus, the process of Gonella includes anaerobic digestion.
Claim 10:  The municipal solid waste treatment system of Gonella may also comprise an incinerator for the pulp, see paragraph [0026], which is equivalently a pyrolyzer.  Thus, the process of Gonella include pyrolysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 2 is under 35 U.S.C. 103 as being unpatentable over Gonella (US 2013/0316428) in view of Wiseman (US 3,549,529).
Claim 2: The solid waste treatment system of Gonella is described above as it pertains to claim 1.  Regarding the system of claim 2, Gonella does not disclose that the pulper is a drum pulper or a tub pulper.  
In an analogous prior art, Wiseman discloses an apparatus for processing municipal waste sludge.  A primary operational unit of the apparatus is a pulper (10), see the figure, for pulping, compacting, and separating the constituents of municipal wastes (column 3, lines 33-38), which may include fibrous wastes (column 4, lines 33, 43).  The pulper includes a tub (11).  The pulper of Wiseman dilutes fibrous municipal solid waste with heated water, tumbles the diluted waste, and screens the diluted waste in order to obtain a useful pulp. See generally column 3, lines 33 to column 4, line 63.  It would have been obvious to one skilled in the art before the effective filing date of the invention to provide Gonella with a tub pulper as taught by Wiseman to accomplish the claimed steps for the aforementioned purpose of pulping, compacting, and separating the constituents of municipal wastes, and obtaining a useful pulp from the solid waste.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 or claim 4 of U.S. Patent No. 11,123,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is anticipated by patent claim 3 and by patent claim 4.  

Allowable Subject Matter
Claim 4 would be allowable if the double patenting rejection is overcome. 
Claims 5-8, 11, and 12 are objected to as being dependent upon a rejected base claim    (claim 4), but would be allowable if the double patenting rejection to claim 4 is overcome or if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a process for treating solid waste comprising the step of pressing solid waste to produce a wet fraction and rejects, the prior art does not disclose or suggest a step of extracting pulp from the rejects.

Response to Arguments
Applicant's arguments submitted with the amendment have been fully considered and are persuasive with regards to the rejection of claims 1-12 under 35 U.S.C. 112(b), set forth previously, and to the rejections of claims 4-8, 11, and 12 under 35 U.S.C. 102(a)(1) or 103 based on Gonella.
By way of amendment to claim 1, Applicant has overcome the rejection under 35 U.S.C. 112(b) set forth previously.
The rejection of claims 4-8, 11, and 12 under 35 U.S.C. 102(a)(1) has been withdrawn.  It is recognized that Gonella does not disclose extracting pulp from rejects.
The rejection of claims 1-3, 9, and 10 under 35 U.S.C. 102(a)(1) is maintained, because Gonella teaches the claimed features of the press and pulper, and creates two different organic streams, one of which goes to a pulper.  The claim language of "wet fraction" and "rejects" is open to either organic stream created by the press, absent any distinction between the two streams in the claim.  Also a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.   Furthermore, the material or worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).  Therefore, the rejection over Gonella is maintained, albeit rewritten to address the amendment.
	The obviousness double patenting rejection over U.S. 11,123,778 is maintained until a timely terminal disclaimed is filed.
	By way of the amendment to copending U.S. application number 15/705,704, filed on June 29, 2022, the provisionally double patenting rejection over the copending application has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748